Grant, J.
(after stating the facts). Whether, on a decree of separation and separate maintenance, the chancery court has the power to determine that allowance for support during the wife’s life shall be in lieu of all her other interests in her husband’s property, while living and after his death, we need not determine. We do not think it just or equitable that the allowance for support in such a case should cut off all interest in his property by virtue of her marital rights, which are not severed, but only suspended. According to the absolute terms of this decree, she would have no interest in his estate in the event of his death at any time, except that a fund should be set aside to secure to her the monthly allowance decreed. We think the decree for separate maintenance should end with his death, and that then she should be left to her interests in his estate according to the law. While the amount allowed by the decree is not what might be termed liberal, yet, under the terms of the decree, it may be changed at any time upon application of the complainant. The court may then increase her allowance as her own condition and the financial condition of the defendant require.
Complaint is made by the present solicitor for the complainant, who appeared in the case after the decree was rendered, of the amount decreed to her former solicitor. This amount does not concern • complainant, and the defendant has not appealed from it.
The decree will be modified as above stated, and the complainant will recover the costs of this court.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Carpenter, J., did not sit.